DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/21/2019 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Objections
Claims 1 to 7 are objected because these claims attempt to indirectly define the subject-matter in terms of a result to be achieved, hence stating the underlying problem without providing the technical features needed to achieve such result. In this instance, such a formulation is not allowable because it appears possible to define the subject matter in more concrete terms, viz. in terms of structural features by which the effect is to be achieved.
Claim 11, which depends on claim 8, recites “the electrochromic compound” which is not clear which electrochromic dye compound since claim 8 discloses two electrochromic dye compounds.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The claim recites “an optical equipment comprising a spectacle lens according to claim 1” which should be changed to -- an optical equipment comprising the spectacle lens according to claim 1 --.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
A single means claim, i.e., where a means (i.e. an activable optical filter as cited by applicant in claim 1) recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35U.S.C. 112, first paragraph. 
In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the  stated purpose was held non-enabling for the scope of the claim because the specification  disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor (see MPEP 2164.08(a)).
Claims 2-19 are rejected as being inherit the rejection of claim 1 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saylor et al.(US 20150131047 A1).
Regarding to claims 1-7, Saylor discloses a spectacle lens comprising an activable optical filter (i.e. the lens includes an electrochromic functional layer).  Since applicant’s claim 1 and Saylor’s reference both disclose a similar apparatus/structure, they must use yield the same o1, in the second configuration light transmitted through the activable optical filter has a chroma C*2 and hue ho2, in the third configuration vision of the spectacle wearer is protected against glare and light transmitted through the activable optical filter has a chroma C*3 and hue ho3, and the chromaticity difference ΔChrom between (C*2,ho2) and (C*3,ho3) is larger than or equal to 20 (Two similar apparatus/structures must produce similar results.  If applicant thinks that apparatus of Sun’s reference does not produce the same result, then applicant’s claim 1 device must be missing a critical or essential feature).
Regarding to claim 12, Saylor discloses the spectacle lens having an ophthalmic function adapted to a wearer.

2.	Claims 1-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branda et al.(US 2013106921 A1).
Regarding to claims 1-7, Branda et al. discloses a spectacle lens comprising an activable optical filter (i.e. the lens includes an electrochromic functional layer).  Since applicant’s claim 1 and Saylor’s reference both disclose a similar apparatus/structure, they must use yield the same results when they are configured, that is: wherein in the first configuration, the color perception of the spectacle wearer is unaltered and light transmitted through the activable optical filter has a chroma C*1 and hue ho1, in the second configuration light transmitted through the activable optical filter has a chroma C*2 and hue ho2, in the third configuration vision of the spectacle wearer is protected against glare and light transmitted through the activable optical filter has a chroma C*3 and hue ho3, and the chromaticity difference ΔChrom between (C*2,ho2) and o3) is larger than or equal to 20 (Two similar apparatus/structures must produce similar results.  If applicant thinks that apparatus of Sun’s reference does not produce the same result, then applicant’s claim 1 device must be missing a critical or essential feature).
Regarding to claim 15, Branda et al. discloses the spectacle lens of claim 1, Branda et al. also discloses a possibility of combining two different electrochromic dye compounds either in one cell ([0034], Fig. 1) or in two separate cells ([0038], Fig. 3), as defined in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor as applied to claim 1 above, in view of Trajkovska et al.(WO 2013/148523 A1 of record).
Saylor discloses the spectacles lens according to claim 1 with the user interface element can be configured to allow the user to control activation and deactivation of the electrochromic layer ([0067]).  The use of a control unit to steer the activable optical filter as well as sensors to provide luminosity parameters to the control unit is known in the art for this type of optical .

Allowable Subject Matter
Claims 8-11 and 16-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  (claim 8) the spectacle lens according to claim 1, wherein the activable optical filter comprises at least one cell comprising two electrochromic dye compounds having different oxidation potentials between two transparent supports and at least two transparent electrodes, the electrochromic dye compounds undergoing at least one optical property change upon application of an electrical field between the transparent supports using at least two transparent electrodes; (claim 9) the spectacle lens according to claim 1, wherein the activable optical filter comprises two independent electrochromic cells each comprising a different electrochromic dye compound; (claim 10) the spectacle lens according to claim 1, wherein the activable optical filter comprises an electrochromic cell comprising an electrochromic dye compound and a second element configured to filter light radiations over at least one predetermined range of wavelengths, wherein the full width at half maximum of the filtering function of the activable optical filter is smaller than or equal to 100 nm; (claim16) the spectacle lens according to claim 15, wherein .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TUYEN TRA/Primary Examiner, Art Unit 2872